DETAILED ACTION
The present application, filed on (11/13/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-15) were examined in a Non-Final on 4/29/2020. A Final office action is in response to applicants submission dated 7/20/2020 was mailed on 9/16/2020. Claims 1, 3-10, 13 and 16-22 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 13 and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites 
“a first sealing surface extending between the first side and the second side, the first sealing surface contacting the first semiconductor processing chamber component, the first sealing surface comprising a first surface of the first portion and a first surface of the second portion, wherein the first surface of the first portion has a greater surface area than the first surface of the second portion;”
According to Fig 2 first surface of the first portion would be the top horizontal surface on the right hand side since the first portion is the portion on right hand side and is the one exposed to plasma. The first surface of the second portion therefore would be the remainder of top horizontal surface. Similarly second surfaces of first portion would be lower horizontal surface on the right hand side.
The claim limitation as above (regarding first surface area being greater) appears to depend upon how it looks to be in Fig 2. The specification does not appear to support it. The specification is concerned with total sealing surface area. There appears to be no recognition of any inventive advantage or concern related to the comparative area of the surface of the two portions. Similar situation exists with area at the second (lower) sealing surface. 


“wherein a distance between the first surface and the second surface of the first portion and a distance between the first surface and the second surface of the second portion are substantially the same when the sealing member is in an uncompressed state,” 
Again, this claim limitation also appears to depend upon how it looks to be in Fig 2. The distances here would be the heights of the left side and right side. However, even Fig 2 does not disclose if the drawing is of compressed or uncompressed state of the seal. The specification discussed compression as related to material but not that the two sides are same height in uncompressed state.
There is wide recognition in the prior art of seal design with anticipation of its behavior under compression specially when it comes to composite type of seal and can be seen in the prior art disclosed in this application.
Other independent claims include similar unsupported limitations and are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gaff et al (US 2015/0187614) in view of Isamu Minamimomose (JP 11-2328) and Demaray et al (US 6033483). 
Gaff et al disclose a semiconductor processing chamber component assembly, comprising: a first semiconductor processing chamber component (electrode assembly Fig 3- 150 and para 28 and 29); a second semiconductor processing chamber component (lower member 100); and a sealing member providing a seal between the first and second semiconductor processing chamber components (200), the sealing member having a body substantially from PTFE and providing a seal between the electrostatic chuck and the cooling base (between 180 and 100) [Fig 3 & 0022-0023, 0028-0029, 0031], the body (body of 200) comprising: a first surface (right sidewall of 200) configured for exposure to a plasma processing region (region within 12) [Fig 1-3 & 0016, 0028-0029]; a second surface (left sidewall of 200) opposite the first side (right sidewall of 200) [Fig 3 & 0028-0029]; a first sealing surface (top of 200) extending between the first side and the second side (between left and right sidewalls of 200, respectively), the first sealing surface (top of 200) contacting the electrostatic chuck (180) [Fig 3 & 0023, 0028-0029]; and a second sealing surface (bottom of 200) extending between the first side and the second side (between left and right sidewalls of 200, respectively), the second sealing surface contacting the cooling base (100) [Fig 3 & 0022, 0028-0029].  

Gaff et al disclose in another embodiment (Fig 6) a composite sealing member with a portion 200a made of PTFE (Para 31) to be exposed to plasma and a backing seal 200b made of PERLAST (para 33) material which is a softer elastomer material like FFKM (para 31). The seal looks to be quadrilateral with left and right side of the same height. The surface area at top of 200a is greater than at top of 200b.
Isamu Minamimomose also discloses a composite seal (Several configurations including Fig 18) including a first side configured for exposure to a plasma processing region (202) since this has high plasma resistance (Abstract) ; a second side opposite the first side; a first sealing surface extending between the first side and the second side, the first sealing surface contacting the first semiconductor processing chamber component; and a second sealing surface extending between the first side and the second side (Abstract and at least Fig 3, 4, 7 and 18). 
Isamu Minamimomose teaches fluorocarbon being plasma resistant. Using PTFE with other more compressible material as taught by Isamu Minamimomose, it would have been possible to get a good seal and good plasma resistance. 
Therefore it would have been obvious to locate sealing surface according to benefit so that a part which is plasma resistant faces plasma and other part which is more compressible face other side to provide for better seal.

Demaray teaches a body (the at least one surface layer of the sealing structure) includes a surface finish (surface finish) in the range of 1-30 µinches (16 µin, preferably 8 µin) [col 4, lines 40-46 and col 6, lines 24-32].
It would have been obvious to one skilled in the art before the effective filing date to modify the body of the sealing member of Gaff with the surface finish of Demaray to make an adequate seal with the mating surface which helps vacuum integrity.
Claims 3, 10, 13 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gaff et al (US 2015/0187614) in view of Isamu Minamimomose (JP 11-2328) and Demaray et al (US 6033483) and further in view of Heller et al (US 2006/0273277).
Gaff et al in view of Demaray et al disclose all the limitations except explicitly disclosing polymer additive, fillers or second material.
Heller teaches a body (body of seal) includes a polymer additive (additives) [0028-0030]. The additive could be metallic filler, titanium oxide, aluminum oxide, carbon black, fluoropolymers, polyimides, silicon oxide and barium sulfates were well known.
It would have been obvious to one skilled in the art before the effective filing date to modify the body of the sealing member of Gaff to further include a polymer additive, as in Heller, to balance modulus, tensile strength, elongation, hardness, abrasion resistance, plasma resistance, and easy to process of the sealing member [Heller - 0030].

Response to Amendment and amendments
The specification does not appear to support the limitation of unequal surface area of two materials on the sealing surface and the claimed distance on two sides. The drawing 2 shows the cross section. However these are not to scale and specification does not appear to show any specific advantage. 
The claimed limitations are however disclosed in the prior art as discussed above.

Conclusion
The prior art made of record and not relied upon in this office action is considered pertinent to applicant's disclosure.
Timothy J. Edwards (EP 1087157) also teaches a composite seal (Fig 2) where sealing surface includes two materials of unequal area. Charles U. Tanner (US 3848880) teaches a composite seal (Fig 2) where sealing surface includes two materials of unequal area. Asmussen et al (US 20030152700) disclose a SiC seal being coated with nanocrystalline diamond (Para 156).  Akira Kani (JP 2002-338368) discloses a silicon carbide component for a mechanical seal (See the Title). Tokunaga et al (US 9169931) disclose SiC as a seal ring (Para 66 and 69 and Fig 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716